  Case 13-32572         Doc 38     Filed 11/02/18 Entered 11/02/18 13:23:14              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-32572
         Jorge Crisoforo Jaimes Torres

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/15/2013.

         2) The plan was confirmed on 11/21/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/10/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,620.00.

         10) Amount of unsecured claims discharged without payment: $55,941.14.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-32572             Doc 38          Filed 11/02/18 Entered 11/02/18 13:23:14                    Desc Main
                                              Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                    $18,300.00
         Less amount refunded to debtor                                 $300.00

NET RECEIPTS:                                                                                          $18,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $2,781.00
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                                $777.90
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,558.90

Attorney fees paid and disclosed by debtor:                         $719.00


Scheduled Creditors:
Creditor                                               Claim         Claim           Claim       Principal      Int.
Name                                         Class   Scheduled      Asserted        Allowed        Paid         Paid
Accredited Home Lender                   Unsecured           1.00           NA             NA            0.00       0.00
Accredited Home Lender                   Unsecured           0.00           NA             NA            0.00       0.00
AMC Mortgage Services/Citimortgage Inc   Unsecured           1.00           NA             NA            0.00       0.00
AMC Mortgage Services/Citimortgage Inc   Unsecured           0.00           NA             NA            0.00       0.00
BANK OF AMERICA                          Unsecured         147.00           NA             NA            0.00       0.00
BMO HARRIS BANK                          Unsecured           0.00           NA             NA            0.00       0.00
BMO HARRIS BANK                          Unsecured           0.00           NA             NA            0.00       0.00
CAPITAL ONE BANK                         Unsecured           0.00           NA             NA            0.00       0.00
CAPITAL ONE BANK                         Unsecured      2,195.00            NA             NA            0.00       0.00
CAPITAL ONE BANK                         Unsecured           0.00           NA             NA            0.00       0.00
Chase- Bp                                Unsecured           0.00           NA             NA            0.00       0.00
Chase-Bp                                 Unsecured           0.00           NA             NA            0.00       0.00
CITIBANK                                 Unsecured           0.00           NA             NA            0.00       0.00
CITIBANK                                 Unsecured      1,828.00            NA             NA            0.00       0.00
Citi-Bp Oil                              Unsecured           0.00           NA             NA            0.00       0.00
DEUTSCHE BANK NATIONAL                   Unsecured     48,160.58            NA             NA            0.00       0.00
FRANKLIN CREDIT MANAGEMENT C             Secured             0.00    16,970.66       16,970.66           0.00       0.00
FRANKLIN CREDIT MANAGEMENT C             Secured             0.00    46,222.42       63,193.08           0.00       0.00
FRANKLIN CREDIT MANAGEMENT C             Unsecured            NA            NA       16,970.66     14,441.10        0.00
GECRB/JC Penny                           Unsecured          63.00           NA             NA            0.00       0.00
GECRB/JC Penny                           Unsecured           0.00           NA             NA            0.00       0.00
GMAC MORTGAGE                            Unsecured           0.00           NA             NA            0.00       0.00
RCVL PER MNG                             Unsecured      1,016.00            NA             NA            0.00       0.00
SEARS/CBNA                               Unsecured           0.00           NA             NA            0.00       0.00
SELECT PORTFOLIO SERVICING               Secured      202,000.00            NA             NA            0.00       0.00
Unicorn Financial Serv                   Unsecured           0.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-32572         Doc 38      Filed 11/02/18 Entered 11/02/18 13:23:14                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $63,193.08                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                 $16,970.66                $0.00            $0.00
 TOTAL SECURED:                                          $80,163.74                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,970.66         $14,441.10              $0.00


Disbursements:

         Expenses of Administration                             $3,558.90
         Disbursements to Creditors                            $14,441.10

TOTAL DISBURSEMENTS :                                                                      $18,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
